United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Galesburg, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1443
Issued: March 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 20, 2018 appellant filed a timely appeal from a June 22, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a left toe condition
causally related to the accepted April 27, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the June 22, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 27, 2018 appellant, then a 49-year-old carrier technician, filed a traumatic injury
claim (Form CA-1) alleging that on that date he stepped on a “shingles nail” while in the
performance of duty, which caused a “small poke in toe.” He did not stop work.
Appellant first sought treatment on April 27, 2018 at the Galesburg Cottage Hospital,
where he was seen and discharged the same day. In a report of even date, Dr. Thomas Singel, an
osteopathic physician Board-certified in emergency medicine, related that appellant was seen for
a possible puncture wound to the foot. He recounted appellant’s statement that he felt something
rubbing against his left toe. Appellant took off his shoe and found a nail sticking inside his shoe.
He noted that the nail had not punctured the toe as he did not notice any blood. Dr. Singel related
that appellant was given a tetanus shot.
An April 27, 2018 accident report completed by the postmaster, P.A., indicated that
appellant stepped on a nail, which was a “rusty rotting nail and it scratched his toe.” She also
noted that he had employing-establishment “approved shoes on with good tread.” P.A. related that
appellant noticed something in his shoe at approximately 1:30 p.m. while delivering mail, and that
he had received a tetanus shot and returned to work after obtaining treatment.
In a May 9, 2018 letter, the employing establishment controverted the claim based on the
fact that the physician had not provided a diagnosis. It also requested that continuation of pay
(COP) be disallowed.
An April 27, 2018 duty status report (Form CA-17), completed by a physician with an
illegible signature, noted that appellant “stepped on nail-through shoe.” The physician indicated
“no injury noted,” and wrote “none” for clinical findings.
By development letter dated May 22, 2018, OWCP advised appellant of the factual and
medical evidence needed to establish the claim. It noted that he had not provided a detailed
description of how the injury occurred. OWCP also noted that appellant failed to describe the
physical location of the injury. For example, appellant did not identify whether it was the right or
left toe. OWCP requested that he respond to the questions on an attached development
questionnaire and submit medical evidence from a physician which provided an opinion supported
by a medical rationale as to how the reported work incident caused or aggravated a diagnosed
medical condition. It afforded appellant 30 days to submit the additional information. However,
no further evidence was received.
By decision dated June 22, 2018, OWCP denied the claim. It found that appellant had
established that he was a federal civilian employee who filed a timely claim and that the injury
and/or event(s) occurred as described. However, appellant had not established the medical
component of the third basic element, fact of injury. OWCP noted that he had not submitted
evidence which contained a medical diagnosis in connection with the accepted April 27, 2018
employment incident. It concluded, therefore, that he had not met the requirements to establish an
injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. There are two
components involved in establishing fact of injury. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged.6 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.7 An employee may establish that
an incident occurred in the performance of duty as alleged, but fail to establish that the disability
or specific condition for which compensation is being claimed is causally related to the injury.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between a diagnosed condition and the specific employment factor identified by the employee.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left toe
condition causally related to the accepted April 27, 2018 employment incident.
Dr. Singel noted that appellant was seen for a possible puncture wound, but that appellant
had described a rubbing sensation against his left toe. He did not observe an actual puncture, but
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

A.D., Docket No. 17-1855 (issued February 26, 2018).

7

D.M., Docket No. 18-1434 (issued February 22, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).
Shirley A. Temple, 48 ECAB 404, 407 (1997).
9

C.C., Docket No. 18-1099 (issued December 21, 2018).

3

provided a tetanus shot. The Board finds that the medical report of Dr. Singel lacks a firm
diagnosis and does not contain the necessary rationalized medical opinion regarding causal
relationship. Therefore, Dr. Singel’s medical report is of limited probative value.10
An April 27, 2018 duty status report, completed by a physician with an illegible signature,
revealed that appellant “stepped on nail-through shoe.” The Board has held that unsigned reports
or reports that bear illegible signatures cannot be considered as probative medical evidence
because they lack proper identification.11 Therefore, this report is insufficient to establish
appellant’s claim.
The medical reports appellant submitted do not adequately address how the April 27, 2018
employment incident caused a diagnosed medical condition and; therefore, these reports are
insufficient to establish his claim.12 Accordingly, appellant has not met his burden of proof to
establish his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left toe
condition causally related to the accepted April 27, 2018 employment incident.

10

See J.K., Docket No. 18-1508 (issued February 5, 2019).

11

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

12

D.H., Docket No. 17-1913 (issued December 13, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the June 22, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

